Citation Nr: 1441834	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  07-31 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from February 1972 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The Veteran's claims file was subsequently transferred to the RO in Pittsburgh, Pennsylvania.

The Veteran presented testimony before a Decision Review Officer (DRO) at the RO in November 2007.  A transcript of this hearing is included within the Veteran's claims file.

In April 2011, the Board remanded this claim for additional development.  Following the requested development, the claim was returned to the Board for adjudication.

In March 2013, the Board denied service connection for a right leg disorder.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2014 memorandum decision, the Court vacated the March 2013 Board decision and remanded the Veteran's claim of entitlement to service connection for a right leg disorder to the Board for adjudication in compliance with the memorandum decision.  The claim has now been returned to the Board.

The Board notes that the March 2013 Board decision had also denied service connection for a low back disorder, and that the Veteran had appealed the low back disorder claim to the Court as well.  The Court affirmed the low back disorder claim, and that issue is not before the Board.

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2014 memorandum decision, the Court noted that the March 2013 decision "denied the appellant's claim on the grounds that there was no current diagnosis, supported by objective evidence, of a right leg condition."  The Court noted, however, that the record contains evidence of degenerative joint disease of the legs dated in May 2011 and August 2011.  It also noted that the record contains evidence of treatment for right leg symptomatology in March 2007, contrary to the Board's assertion that the record contained no such evidence following May 2006.  The Court determined "that the Board failed to consider all relevant evidence and failed to provide an adequate statement of reasons or bases for its decision regarding [the right leg] claim."

The Court also determined that the May 2011 VA examination report and June 2011 addendum provided an inadequate basis for a decision, as they had concluded that the Veteran does not have a currently diagnosable leg disability.  The Court concluded that the Board must consider whether a new examination and opinion, or clarification of the prior opinion, is necessary.
 
The April 2011 Board remand instructions provide that the Veteran should be scheduled for an examination to determine the nature and etiology of any right leg disorder found.  The Board directed that all necessary testing should be conducted and all diagnoses should be delineated.  The Board notes that the resulting May 2011 VA examination was primarily a spine examination and that, while the examiner recorded a history of the Veteran's leg complaints and physically examined the leg, the only radiology reports of record pertain to the Veteran's spine.  Given that the claims file contains VA medical records indicating that the Veteran has degenerative joint disease of the right leg, and given that this claim was previously denied, in part, because of a lack of a current right leg disability, the Board finds it is appropriate to remand this claim for a more thorough right leg examination and etiology opinion.

While this claim is on remand, any outstanding VA medical records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records pertaining to a right leg disorder and associate these records with the claims file.

2.  Following completion of the above, the Veteran should also be scheduled for a VA examination to determine the nature and etiology of any current right leg disorder.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.

In particular, x-rays or other appropriate diagnostic testing should be performed in order to confirm or rule out a diagnosis of arthritis or degenerative joint disease of the right leg. 

The examiner is asked to provide an opinion addressing the following question: Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed right leg condition, to include degenerative joint disease of the right leg (see, e.g., medical records dated May 2011 and August 2011), had its onset during service; or does any such condition result from an injury or incident that occurred in service?  Please explain the reasons for each opinion expressed.

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



